           Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 1 of 8



1                                                                         Hon. Marsha J. Pechman

2

3

4

5

6

7

8
                             UNITED STATES DISTRICT COURT
9                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11   LEFT COAST VENTURES, INC., a
     Delaware corporation,                               No. 2:19-cv-01297-MJP
12
                             Plaintiff,                  JOINT STATUS REPORT AND
13                                                       DISCOVERY PLAN
             v.
14
     BILL’S NURSERY, INC., a Florida
15   corporation; and STEPHEN GARRISON,
     an individual,
16
                             Defendants.
17

18          Pursuant to the Order Regarding Initial Disclosures, Joint Status Report, and Early
19   Settlement (Dkt. No. 9), plaintiff Left Coast Ventures, Inc. (“Left Coast”) and defendants
20   Bill’s Nursery, Inc. (“BNI”) and Stephen Garrison (“Garrison”) (BNI and Garrison
21   collectively, “Bill’s Nursery”) (Left Coast and Bill’s Nursery collectively, “the Parties”)
22   submit this Joint Status Report and Discovery Plan.
23          1. Statement of the Nature and Complexity of the Case
24          Left Coast asserts declaratory judgment and breach of contract claims against Bill’s
25   Nursery arising from what Left Coast alleges to be an option to purchase BNI. BNI denies
26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 1
            Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 2 of 8



1    Left Coast’s claims and has brought a motion to dismiss under Fed. R. Civ. P. 12(b)(6) for

2    failure to state a claim upon which relief can be granted.1

3            The case is not complex.

4            2. Proposed Deadline for Joining Additional Parties

5            The Parties propose February 13, 2020, as the deadline to move to join additional

6    parties. By proposing this deadline, neither Left Coast nor Bill’s Nursery concede that

7    joining an additional party is warranted, and Left Coast and Bill’s Nursery reserve their

8    rights to oppose a motion to join an additional party.

9            3. Consent to a Magistrate Judge
10           No.

11           4. Discovery Plan

12                    A. Initial Disclosures

13           The Parties have exchanged initial disclosures.

14                    B. Subjects, Timing, and Potential Phasing of Discovery

15           The Parties anticipate taking discovery relating to each other’s claims and defenses.

16           Bill’s Nursery believes discovery should be stayed pending resolution of its motion

17   to dismiss. Left Coast does not believe a stay is appropriate.

18           The Parties do not believe discovery should be conducted in phases.

19                    C. Electronically Stored Information
20           Although certain communications and other documents relevant to this case are

21   stored electronically, at this time the Parties do not anticipate any particular issues

22   regarding the disclosure, discovery, or preservation of electronically stored information.

23

24

25

26   1
      Left Coast has withdrawn a claim it had asserted for unjust enrichment. See Left Coast’s Response to
     Motion to Dismiss (Dkt. No. 10) at 14.

     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 2
           Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 3 of 8



1                   D. Privilege Issues

2           The Parties do not anticipate any unusual issues relating to the attorney-client

3    privilege or work product doctrine.

4           The Parties agree that the disclosure of attorney-client privileged communications

5    and/or work product doctrine-protected materials will not waive the protection of the

6    attorney-client privilege or work product doctrine provided that (1) the disclosure is

7    inadvertent, (2) the holder of the privilege or protection takes reasonable steps to prevent

8    disclosure, and (3) the holder promptly takes reasonable steps to rectify the error. The

9    Parties agree that documents that the producing party believes contain privileged or
10   protected information that were inadvertently produced will be destroyed by the receiving

11   party or returned or sequestered under Fed. R. Civ. P. 26(b)(5)(B) until the claim of

12   privilege or protection is resolved by the Court.

13                  E. Proposed Limitations on Discovery

14          At this time, the Parties do not believe any changes in the limitations on discovery

15   imposed under the Federal Rules of Civil Procedure or under the Western District of

16   Washington Local Civil Rules are necessary.

17                  F. Need for Discovery Related Orders

18          The Parties may file a Stipulated Motion and [Proposed] Protective Order. The

19   Stipulated Motion and [Proposed] Protective Order will be similar in form to the Western
20   District of Washington Model Stipulated Protective Order. Per LCR 26(c)(2) the Parties

21   will provide the Court with the Stipulated Motion and [Proposed] Protective Order that

22   identifies in redline proposed departures from the Model Stipulated Protective Order.

23          5. Local Civil Rule 26(f)(1)

24              A. Prompt Case Resolution

25          The parties will endeavor to shorten and simplify the case to the extent reasonably

26   possible while protecting the legitimate interests of all Parties.


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 3
           Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 4 of 8



1               B. Alternative Dispute Resolution

2           The Parties have not yet determined if they will engage in alternative dispute

3    resolution. If they do engage in alternative dispute resolution, they would mediate. The

4    Parties will not engage in the individualized trial program set forth in LCR 39.2.

5               C. Related Cases

6           None.

7               D. Discovery Management

8           At this time the Parties do not believe the number or scope of depositions should be

9    limited beyond the limitations in the Federal Rules of Civil Procedure. At this time, the
10   Parties request a Fed. R. Civ. P. 16(b) and LCR 16(b)(1) scheduling order, but do not

11   request that the Court use an abbreviated pretrial order.

12          To the extent Defendants’ motion to dismiss is denied, Defendants intend to seek an

13   order expediting the case as Defendants contend that Left Coast’s lawsuit (which claims it

14   has attempted to exercise an option to purchase, and therefore should own, BNI) has created

15   an issue that interferes with Defendants’ ability to operate Bill’s Nursery as a going

16   concern.

17              E. Anticipated Discovery Sought

18          See Paragraph 4(B).

19              F. Phasing of Motions
20          At this time the Parties do not believe any particular phasing of motions should be

21   ordered.

22              G. Preservation of Discoverable Information

23          The Parties are preserving discoverable information.

24              H. Privilege Issues

25          See Paragraph 4(D).

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 4
           Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 5 of 8



1                I. Model Protocol for Discovery of ESI

2            See Paragraph 4(C).

3            At this time the Parties do not believe there is a need to adopt the Model Agreement

4    Regarding Discovery of Electronically Stored Information in Civil Litigation, but will

5    advise the Court if discovery proves more complicated than originally anticipated.

6                J. Alternatives to Model Protocol for Discovery of ESI

7            As the Parties do not believe that electronically stored information will present

8    unusual issues in this matter, the Parties have not agreed regarding protocols for the topics

9    identified in LCR 26(f)(1)(J). Should electronically stored information become an issue in
10   this case, the Parties will revisit the topics identified in LCR 26(f)(1)(J).

11           6. Date by Which Discovery can be Completed

12           Bill’s Nursery believes discovery can be completed by May 30, 2020. Left Coast

13   believes discovery can be completed by July 10, 2020.

14           7. Bifurcation

15           The Parties do not believe the case should be bifurcated.

16           8. Pretrial Statements and Pretrial Order

17           At this time the Parties do not believe the pretrial statements and pretrial order

18   called for by LCR 16(e), (h), (i), and (k) and 16.1 should be dispensed with in whole or in

19   part for the sake of economy. The Parties will revisit potential alterations to the
20   requirements for pretrial statements and pretrial order for the sake of economy nearer to the

21   trial date for this case.

22           9. Other Suggestions for Shortening or Simplifying the Case

23           The Parties have no other suggestions for shortening or simplifying the case, but

24   will endeavor to work to shorten and simplify the case to the extent reasonably possible

25   while protecting the legitimate interests of all Parties.

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 5
           Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 6 of 8



1            10. Date Case Will be Ready for Trial

2            Bill’s Nursery suggests a trial date of August 17, 2020. Left Coast suggests a trial

3    date of October 19, 2020.

4            11. Whether the Trial will be Jury or Non-Jury

5            Left Coast has not requested a jury. Bill’s Nursery will demand a jury trial if this

6    case proceeds past Bill’s Nursery’s motion to dismiss.

7            12. Number of Trial Days

8            The Parties anticipate that this case can be resolved in three trial days. The Parties

9    will revisit this estimate closer to the trial date.
10           13. Names, Addresses, and Telephone Numbers of All Trial Counsel

11   Counsel for Left Coast                           Counsel for Bill’s Nursery
     Jeremy E. Roller, WSBA No. 32021                 Devin (Velvel) Freedman (pro hac vice)
12   Arete Law Group PLLC                             Kyle W. Roche
     1218 Third Avenue, Suite 2100                    Joseph Delich
13   Seattle, Washington 98101                        Roche Freedman LLP
     Phone: (206) 428-3250                            200 S. Biscayne Blvd, Suite 5500
14   Fax: (206) 428-3251                              Miami, Florida 33131
     Email: jroller@aretelaw.com                      Phone: (305) 753-3675
15                                                    Email: vel@rochefreedman.com
                                                             kyle@rochefreedman.com
16                                                           jdelich@rochefreedman.com
17                                                    Emanuel Jacobowitz, WSBA No. 39991
                                                      Cloutier Arnold Ortega, PLLC
18                                                    2701 First Avenue, Suite 200
                                                      Seattle, Washington 98121
19                                                    Phone: (206) 866-3230
                                                      Fax: (206) 866-3234
20                                                    Email: manny@caoteam.com
21           14. Trial Counsel Commitments to be Considered in Setting Trial Date

22           None at this time. Counsel will promptly advise the Court of commitments that arise

23   that may conflict with the trial date.

24           15. Status of Service on Defendants

25           The defendants have been served.

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 6
           Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 7 of 8



1           16. Scheduling Conference

2           The Parties do not request a scheduling conference before the Court enters a

3    scheduling order in this case.

4           17. Corporate Disclosure Statements

5           Left Coast filed its Fed. R. Civ. P. 7.1 / LCR 7.1 Corporate Disclosure Statement on

6    August 22, 2019. BNI filed its Fed. R. Civ. P. 7.1 / LCR 7.1 Corporate Disclosure

7    Statement on August 23, 2019.

8
     DATED: October 25, 2019.
9
     ARETE LAW GROUP PLLC                        ROCHE FREEDMAN LLP
10
     By: /s/ Jeremy E. Roller                    By: /s/ Velvel Freedman
11   Jeremy E. Roller, WSBA No. 32021            Devin (Velvel) Freedman (pro hac vice)
     1218 Third Avenue, Suite 2100               200 S. Biscayne Blvd, Suite 5500
12   Seattle, WA 98101                           Miami, Florida 33131
     Phone: (206) 428-3250                       Phone: (305) 753-3675
13   Fax: (206) 428-3251                         vel@rochefreedman.com
     jroller@aretelaw.com
14                                               CLOUTHIER ARNOLD ORTEGA, PLLC
     Attorneys for Left Coast Ventures
15                                               By: /s/ Emanuel Jacobowitz
                                                 Emanuel Jacobowitz, WSBA No. 39991
16                                               2701 First Avenue, Suite 200
                                                 Seattle, Washington 98121
17                                               Phone: (206) 866-3230
                                                 Fax: (206) 866-3234
18                                               manny@caoteam.com
19                                               Attorneys for Bill’s Nursery, Inc. and
                                                 Stephen Garrison
20

21

22

23

24

25

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 7
          Case 2:19-cv-01297-MJP Document 16 Filed 10/25/19 Page 8 of 8



1                                 CERTIFICATE OF SERVICE
2
            I, Annabel Barnes, certify that on October 25, 2019, I electronically filed and served
3
     a copy of the foregoing with the Clerk of the Court and on counsel for Defendants using the
4
     CM/ECF system:
5

6    Emanuel Jacobowitz, WSBA No. 39991
     2701 First Ave, Suite 200
7    Seattle, WA 98121
     Phone: (206) 866-3230
8    Fax: (206) 866-3234
     Manny@CAOteam.com
9
10   Velvel Freedman
     Roche Freedman LLP
11   Southeast Financial Center
     200 S Biscayne Blvd, Suite 5500
12   Miami, FL 33131
     vel@rochefreedman.com
13

14
            DATED this 25th day of October, 2019:
15
                                          /s/ Annabel Barnes
16                                        Annabel Barnes, Legal Assistant
17

18

19
20

21

22

23

24

25

26


     JOINT STATUS REPORT AND
     DISCOVERY PLAN
     2:19-cv-01297-MJP – Page 8
